Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
2, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00230-CV



                        IN RE DAVID N. STAFF, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               152nd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-88718

                         MEMORANDUM OPINION

      On March 19, 2019, relator David N. Staff filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Robert
K. Schaeffer, presiding judge of the 152nd District Court of Harris County, to (1)
vacate his January 25, 2019 order which compels the production of certain medical
records of relator and (2) alternatively, order the redaction of portions of these
records that allegedly are not relevant.

          Relator has also filed a motion for temporary relief, asking this court to stay
the January 25, 2019 order. See Tex. R. App. P. 52.10.

          Generally, to obtain mandamus relief, a relator must show both that the trial
court clearly abused its discretion and that the relator has no adequate remedy at law,
such as an appeal. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)
(orig. proceeding); In re Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding)
(per curiam).

          Relator has not shown that the trial court clearly abused its discretion. We
therefore deny relator’s petition for writ of mandamus and motion for temporary
relief.


                                           PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.




                                             2